Citation Nr: 0902347	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-33 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of a left knee injury with 
traumatic arthritis, currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative disc 
disease (DDD) of the lumbar spine.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine with spinal stenosis.

4.  Entitlement to service connection for irritable bowel 
syndrome (IBS).

5.  Entitlement to service connection for residuals of a head 
injury.

6.  Entitlement to service connection for nerve damage of the 
right shoulder, to include as secondary to service-connected 
right shoulder fracture and dislocation.

7.  Entitlement to service connection for anxiety and 
depression, to include as secondary to service-connected 
disabilities.
8.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

Although the September 2003 rating decision appears to have 
denied the veteran's claim of entitlement to service 
connection for DDD of the lumbar spine (also claimed as 
impairment, lumbar spine with arthritis, traumatic arthritis 
of the lumbar spine, muscles in back, and nerve damage in 
back) on its merits, a May 1990 rating decision previously 
denied service connection for a back condition, specifically, 
an impairment of the back with arthritis, and the Board has a 
duty, under applicable law, to address the "new and material 
evidence" requirement in this claim.  If it is found that no 
new and material evidence has been submitted, the merits of 
the claim may not be considered.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, 
the Board has modified the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.

In September 2008, the veteran testified at a hearing before 
the Board in Washington, DC, before the undersigned Veterans 
Law Judge.  A transcript of that hearing has been associated 
with his claims folders.  At the time of his hearing, the 
veteran withdrew his claim of entitlement to service 
connection for fibromyalgia.  Thus, the claim is no longer 
before the Board for appellate consideration.  

The merits of the veteran's claim for service connection for 
DDD of the lumbar spine, as well as entitlement to service 
connection for IBS, and nerve damage of the right shoulder, 
to include as secondary to service-connected right shoulder 
fracture and dislocation, as well as entitlement to TDIU are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Residuals of a left knee injury are manifested by 
complaints of pain, locking, giving way and frequent swelling 
with objective evidence of tenderness to palpation, some 
effusion and edema, as well as some crepitus and limitation 
of left leg flexion to no less than 75 degrees, and 
limitation of left leg extension to no less than 5 degrees; 
there is no evidence of instability or functional limitation 
due to pain.  

3.  A May 1990 rating decision denied service connection for 
back arthritis on the basis that there was no evidence of 
arthritis of the back to a compensable degree within one year 
of his discharge from service or that his current arthritis 
of the spine was etiologically linked to his service or any 
service-connected disability.  The veteran did not initiate 
an appeal of the adverse determination.

4.  The evidence received since the May 1990 rating decision, 
by itself or in conjunction with previously considered 
evidence, relates to an unestablished fact necessary to 
substantiate the claim for service connection for DDD of the 
lumbar spine.

5.  Resolving all reasonable doubt in the veteran's favor, 
DJD of the cervical spine has been etiologically linked to 
his service.

6.  Resolving all reasonable doubt in the veteran's favor, 
residuals of a head injury, identified as mixed 
posttraumatic/migraine headaches, have been etiologically 
linked to his service.

7.  The veteran does not currently have a diagnosis of 
anxiety or depression.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent, for residuals of a left knee injury with traumatic 
arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, and 
5262 (2008).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for DDD of the 
lumbar spine, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2008).

3.  DJD of the cervical spine was incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).
4.  Mixed posttraumatic/migraine headaches, claimed as 
residuals of a head injury, were incurred in service.  38 
U.S.C.A. §§  1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

5.  An acquired psychiatric disorder, to include anxiety and 
depression, was neither incurred in nor aggravated by active 
military service; and cannot be presumed to have been 
incurred therein, and is not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  (The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 
73 Fed. Reg. 23353-56 (Apr. 30, 2008).  

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning claims for increased disability ratings, adequate 
VCAA notice requires, at a minimum, that VA notify the 
claimant that, to substantiate such a claim:  (1) s/he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the disability is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant; (3) s/he must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

With regard to the veteran's claim to reopen a previously 
denied claim for service connection for DDD of the lumbar 
spine, the Board finds that any defect with respect to 
content or the timing of the receipt of the notice 
requirements is harmless error in the case.  38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Moreover, given the favorable 
outcome noted below, no conceivable prejudice to the veteran 
could result from this adjudication.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from a remand 
solely to allow the RO to apply the applicable notification 
and assistance duties, would not be justified with regard to 
this claim.

In reviewing the veteran's claims of entitlement to service 
connection, as well as the claim for an increased disability 
rating for service-connected residuals of a left knee injury, 
the Board observes that the RO issued VCAA notices to the 
veteran in April 2003, July 2005 and May 2007 letters which 
informed him of the evidence generally needed to support 
claims of entitlement to service connection and increased 
disability ratings; what actions he needed to undertake; and 
how the VA would assist him in developing his claims.  The 
May 2007 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The April 2003 VCAA notice was 
issued prior to the September 2003 rating decision.  Thus, 
the Board concludes that the RO provided appropriate notice 
of the information or evidence needed in order to 
substantiate the claims prior to the initial decisions.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.

Although the veteran was not provided with adequate notice 
pursuant to Vazquez-Flores, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In this regard, although VA did not provide the 
veteran with notice of the specific requirements for a higher 
disability rating for residuals of a left knee injury, the 
specific rating criteria were provided him in the August 2004 
Statement of the Case (SOC).  The veteran has been provided 
numerous opportunities to provide further evidence regarding 
this issue and it has been readjucated since his receiving 
the specific rating criteria.  Moreover, at his September 
2008 personal hearing, the veteran demonstrated an 
understanding of what was necessary to substantiate his 
claim, and so any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claim and thus the 
essential fairness of the adjudication was not frustrated.  
Id.  As such, the Board concludes that, even assuming a 
notice error, that error was harmless.  See Medrano v. 
Nicholson, 21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private treatment records and 
evaluations.  This evidence was reviewed by both the RO and 
the Board in connection with the veteran's claims.  The 
veteran was afforded a personal hearing at the Board and a 
transcript of his testimony at this hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Increased Disability Rating

The veteran contends that his service-connected residuals of 
a left knee injury are more severe than the current 
disability rating indicates.  He contends that he experiences 
left knee pain on a daily basis with popping and cracking in 
the joint.  He further contends that the left knee 
occasionally gives out.
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

The veteran's service-connected residuals of a left knee 
injury with traumatic arthritis are currently rated as 10 
percent disabling under the provisions of Diagnostic Code 
5260, for limitation of flexion of the leg.  38 C.F.R. 
§ 4.71a (2008).  Under Diagnostic Code 5260, the criteria 
assign a 10 percent disability rating for flexion limited to 
45 degrees.  A 20 percent disability rating is assigned for 
flexion limited to 30 degrees and a maximum rating of 30 
percent is warranted for flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  Given the 
findings of osteoarthritis, the General Counsel stated that 
the availability of a separate evaluation under Diagnostic 
Code 5003 in light of sections 4.40, 4.45, 4.59 must be 
considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  Absent x-ray findings of arthritis, limitation 
of motion should be considered under Diagnostic Codes 5260 
and 5261.  Painful motion may add to the actual limitation of 
motion so as to warrant a rating under Diagnostic Codes 5260 
or 5261.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of an affected joint.  
See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2005); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

Initially, the Board notes that other diagnostic codes for 
knee disabilities provide for ratings greater than 10 
percent.  However, there is no evidence of knee ankylosis 
(Code 5256), knee subluxation or lateral instability (Code 
5257), dislocated semilunar cartilage (Code 5258), limitation 
of knee extension to a compensable degree (Code 5261), or of 
malunion of the tibia and fibula (Code 5262).  See Butts v. 
Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code 
should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more closely approximate 
the criteria for a disability rating in excess of 10 percent 
under the applicable criteria.  38 C.F.R. § 4.7.  Initially, 
the evidence of record shows left knee flexion was measured 
to 75 degrees during the June 2003 VA orthopedic examination, 
measured to 120 degrees at December 2004 and January 2005 
orthopedic consultations, and measured to 130 degrees at the 
time of the July 2006 VA orthopedic examination.  Left knee 
extension was consistently measured to 0 degrees, except it 
was measured to 5 degrees during the June 2003 VA orthopedic 
examination.  VA treatment records, dating from 2002 to April 
2007, show the veteran intermittently complained of left knee 
pain, swelling and effusion.  The evidence further indicates 
that he was treated with steroid injection to the left knee 
on at least 3 occasions in September 2004, April 2006 and 
April 2007.  Thus, the overwhelming preponderance of the 
evidence reveals that there is no compensable limitation of 
motion under Codes 5260 or 5261.  

However, the Board will also consider whether this case 
presents other evidence that would support a higher rating on 
the basis of functional limitation due to weakness, 
fatigability, incoordination, or pain on movement of an 
affected joint.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of a claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

The Board acknowledges subjective complaints of left knee 
pain, as well as swelling, crepitus and occasional 
instability.  Although the veteran has repeatedly complained 
of occasional giving way of the left knee, there is no 
objective medical evidence of any left knee instability.  In 
fact, the June 2003 and July 2006 VA examiners specifically 
found the veteran's left knee ligamentous stability to be 
intact, as did a December 2004 VA orthopedic surgery 
consultant.  While there is no clinical evidence of weakness, 
fatigue, or lack of endurance, the June 2003 VA examiner 
found tenderness to palpation of the anterior and lateral 
left knee joint, as did the December 2004 orthopedic 
consultant and the July 2006 examiner.  The December 2004 
consultant and July 2006 examiner also found objective 
evidence of a minimal amount of crepitus.  Moreover, several 
treatment records note the veteran limped on his left leg.  
However, there is no medical evidence of record indicating 
the veteran experiences any painful motion in the left knee 
with range of motion testing.  Although there is evidence of 
left quadriceps atrophy, this has been attributed to the 
veteran's low back disability in December 2004 and January 
2005 orthopedic consultation reports.  Finally, while the 
June 2003 VA examiner opined that the veteran's left knee 
functional impairment was moderately severe, the underlying 
objective testing at the time shows limitation of motion that 
does not meet the criteria for a 10 percent disability rating 
and the July 2006 VA examiner opined that the veteran had 
mild left knee degeneration without significant loss of 
motion or employment restrictions.  Accordingly, the Board 
finds no basis for establishing a disability rating in excess 
of 10 percent on the basis of functional loss.

In evaluating these claims, the Board notes that there is no 
evidence of an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2007).  Therefore, the 
Board will not consider the question of entitlement to 
extraschedular evaluations with regard to the above service-
connected disabilities.



New and Material Evidence

The veteran is seeking to reopen his claim of entitlement to 
service connection for a low back disability, to include 
arthritis.  The claim for "back problems" was originally 
denied in a March 1990 rating decision on the basis that 
there was no evidence that the veteran's current arthritis 
was caused by a surgical procedure on his service-connected 
left knee.  The veteran did not appeal the determination.  In 
a May 1990 rating decision, the veteran's claim was again 
denied on the basis that he did not have lumbar spine 
arthritis to a compensable degree within one year of his 
discharge and it was not related to his service-connected 
disabilities.  Again, the veteran did not appeal the 
determination.  Therefore, the May 1990 rating decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.200, 20.204, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the May 1990 rating decision includes private medical records 
including some dated during the veteran's service, VA medical 
records, September and December 2007 private physician 
evaluations and opinions, and an October 2007 VA treating 
physician's opinion, as well as the veteran's own assertions 
and statements from his family and friends.  The Board has 
thoroughly reviewed the evidence associated with the claims 
files subsequent to the May 1990 rating decision and finds 
that this evidence constitutes new and material evidence 
which is sufficient to reopen the previously denied claim for 
service connection for DDD of the lumbar.  This evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the private treatment records dated during 
the veteran's service, as well as the September and December 
private physician evaluations and opinions, as well as the 
October 2007 opinion of the veteran's treating VA physician 
to be material.  In this regard, the private treatment 
records show the veteran complained of back pain while still 
in active duty service.  At that time he gave a history of 
back pain since his motorcycle accident just 2 years before.  
Moreover, the physicians in the September, October and 
December 2007 evaluations, all etiologically link the 
veteran's current DDD of the lumbar spine to his in-service 
motorcycle accident.  The Board must presume the credibility 
of this evidence for the purpose of determining whether it 
constitutes new and material evidence needed to reopen the 
claim and may not assess its probative weight in relation or 
comparison to other evidence for reopening purposes.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  As such, the Board finds that this evidence 
provides a medical opinion relating a current disorder to the 
veteran's military service, and thus, it relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the above treatment records and medical opinions 
raise a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been presented to reopen the veteran's previously denied 
claim for service connection for DDD of the lumbar spine.  

Service Connection

The veteran contends that he currently has DJD of the 
cervical spine and residuals of a head injury as a result of 
in-service injuries sustained in a 1976 motorcycle accident.  
He further contends that he currently has anxiety and 
depression as a result of his service-connected disabilities.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and psychoses).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. At 
54.

DJD of the Cervical Spine and Residuals of a Head Injury

In light of the all the evidence of record and resolving 
doubt in favor of the veteran, the Board finds that the 
veteran has established that he has current DJD of the 
cervical spine with spinal stenosis, which originated in 
service and that his currently diagnosed posttraumatic 
headaches are etiologically linked to his in-service 
motorcycle accident.  In this respect, the Board acknowledges 
the April 2004 VA examiner's and the July 2004 VA 
administrative medicine physician's opinions that the 
veteran's current neck and headache conditions are not as 
likely as not a result of his documented in-service 
motorcycle accident.  The examiner and subsequent reviewer, 
while acknowledging private treatment records showing neck 
complaints during the veteran's active duty service, found 
that the current disabilities were unlikely a result of the 
original accident because there were no initial complaints of 
headaches or neck problems at the time of the accident and 
the veteran was not seen for relevant complaints until 2 
years later.  

However, the April 2004 VA neurologic examiner, having also 
reviewed the veteran's records in conjunction with the 
examination, opined that the veteran's diagnosed mixed 
posttraumatic/migraine headaches were as likely as not 
related to a large extent to his 1976 accident as cervical 
trauma is a documented etiologic factor in the genesis of 
headaches.  Likewise, September and December 2007 
evaluations, conducted by private physicians who reviewed the 
veteran's service medical records and subsequent treatment 
records, opined that it was likely that the veteran's 
cervical spine and head injury were a result of the 1976 
motorcycle accident.  The September 2007 medical examiner 
further noted that due to the severity of the veteran's 
shoulder injury at the time of the accident, regaining motion 
in his right shoulder would understandably take precedence 
over any cervical spine problems.  Likewise, in an October 
2007 progress note, the veteran's treating VA physician 
opined that the veteran's cervical spine problem is related 
to his 1976 accident.  Although the October 2007 VA treating 
physician did not review the veteran's claims files, he 
relied on the veteran's statement regarding his in-service 
injury.  The veteran is competent to provide information 
regarding the initial injury and subsequent symptoms and the 
objective medical evidence of record supports the statements 
he provided the VA and private physicians.  Moreover, there 
is no objective medical evidence of any intercurrent head or 
cervical spine injuries.  Thus, in light of the foregoing, 
the Board finds that there is an approximate balance of 
positive and negative evidence in this case regarding the 
issues of whether the veteran currently has cervical spine 
disability incurred in service and current headaches 
etiologically linked to an in-service head injury.  
Therefore, the Board resolves reasonable doubt in favor of 
the veteran and finds sufficient evidence to warrant service 
connection for DJD of the cervical spine with spinal stenosis 
and for residuals of a head injury diagnosed as mixed 
posttraumatic/migraine headaches.  38 U.S.C.A. § 5107(b).  

Anxiety and Depression

Although the veteran claims to have developed anxiety and 
depression secondary to his service-connected disabilities, 
the Board finds that the overwhelming preponderance of the 
evidence of record does not demonstrate that the veteran 
currently suffers from diagnosed anxiety or depression.  
Although VA treatment records dating from 2002 to April 2007 
show the veteran was initially diagnosed with general anxiety 
as early as January 2003, a September 2003 mental health 
consultation indicates that he was diagnosed with a pain 
disorder and major depressive disorder.  However, the Board 
finds that the March 2004 VA psychiatric examination report, 
specifically finding that the veteran did not meet the 
criteria for a diagnosis of depression, is more probative on 
the question of proper psychiatric diagnosis than the 
September 2003 VA psychological evaluation which diagnosed 
major depressive disorder.  In this regard, the Board finds 
that the March 2004 psychiatric opinion that the veteran does 
not currently meet the criteria for a diagnosis of major 
depression or a mood disorder due to a general medical 
condition more persuasive as the examiner indicates that the 
veteran's claims files and VA treatment records were reviewed 
in conjunction with the examination.  In general, psychiatric 
history is relevant to determining a psychiatric diagnosis, 
and the Board concludes that it is particularly relevant in 
this case where that history is extensive.  Cf. 38 C.F.R. 
§§ 4.2, 4.13, 4.125; see Nieves-Rodriguez v. Peake, No. 06-
3012 (U.S. Vet. App. Dec. 1, 2008) (a medical opinion may not 
be discounted solely because the examiner did not review the 
claims file).  Moreover, the March 2004 VA examiner included 
a detailed analysis of all of the evidence of record, 
including the September and October 2003 VA treatment records 
indicating a current diagnosis of major depressive disorder.  
The examiner offered a rational basis for his conclusions.  
In contrast, a review of the September 2003 evaluation 
reveals no evidence that the examiner had access to the 
veteran's service or treatment records.  As such, the Board 
is free to favor one medical opinion over another when the 
reasons for doing so are adequately explained.  See Evans v. 
West, 12 Vet. App. 22, 26 (1998); Winsett v. West, 11 Vet. 
App. 420 (1998), aff'd 217 F.3d 845 (Fed. Cir. 1999) 
(unpublished decision), cert. denied 120 S.Ct.1251 (2000) (it 
is not error for the Board to value one medical opinion over 
another, so long as a rationale basis for doing so is given).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for anxiety and depression must be denied 
on this basis alone.
The veteran, as a lay person, not trained or educated in 
medicine, is not competent to offer medical nexus opinions as 
to whether he currently has anxiety or major depression as a 
result of his service or service-connected disabilities and 
such statements are of little probative value.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for anxiety and depression must be denied.  38 
U.S.C.A. § 5107(b).  


ORDER

An increased disability rating for residuals of a left knee 
injury is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for DDD of the lumbar spine 
is reopened, and to this extent only, the appeal is granted.

Service connection for DJD of the cervical spine with spinal 
stenosis is granted.

Service connection for residuals of a head injury, diagnosed 
as mixed posttraumatic/migraine headaches, is granted.

Service connection for anxiety and depression is denied.


REMAND

Having reopened the veteran's previously denied claim of 
entitlement to service connection for DDD of the lumbar 
spine, the Board may proceed with adjudication of this claim 
only after ensuring compliance with VA's duties to notify and 
assist the veteran.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).

VA is required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim. See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  As 
noted above, the veteran submitted several letters from his 
private physicians opining that his current DDD of the lumbar 
spine had its onset in service or that his in-service 
motorcycle accident caused his current lumbar spine 
disability.  Moreover, treatment records dated in 1978 note 
the veteran's history of back pain since the 1976 accident.  
However, VA treatment records as early as May 1988 also 
indicate that the veteran complained of back pain which he 
said was a result of a 1982 VA surgery on his service-
connected left knee.  Although the April 2004 and July 2004 
VA examiners, as well as the September and December 2007 
private physicians opined that it was either likely or 
unlikely that the veteran's current lumbar spine disability 
was a result of his in-service motorcycle accident, none of 
the examiners addressed the evidence surrounding the 1982 
left knee surgery and the veteran's subsequent complaints, 
beginning in May 1988, of low back pain originating after the 
1982 surgery.  

In light of this evidence, the Board concludes that the RO 
should schedule the veteran for an examination to determine 
whether the veteran's current DDD of the lumbar spine is a 
result of his in-service accident or whether it might be a 
result of a 1982 VA surgery.  38 C.F.R. § 3.159(c)(4).

With regard to the veteran's claim for service connection for 
IBS, the Board notes that a May 2004 VA examiner opined that 
the veteran's gastrointestinal complaints were in large part 
related to medications he took for pain management.  A review 
of the veteran's treatment records indicate that he has been 
provided pain medications for both service-connected 
disabilities and nonservice-connected disabilities, most 
notably fibromyalgia, for which he has been prescribed 
morphine.  

In light of this evidence, the RO should schedule the veteran 
for an examination to determine the veteran's current 
gastrointestinal diagnosis, if any, and if any such diagnosis 
is found to be present, and to determine if IBS is either 
proximately caused by or aggravated by the veteran's service-
connected disabilities.  38 C.F.R. § 3.159(c)(4).
With regard to the veteran's claim for service connection for 
nerve damage of the right shoulder as secondary to his 
service-connected right shoulder fracture and dislocation, 
the Board notes that while a June 2003 VA examiner opined 
that the veteran did not have any nerve or muscle damage in 
his right arm, despite EMG studies showing very mildly 
abnormal findings, subsequent April 2004 EMG/NCV studies 
again indicate mild right ulnar nerve neuropathy at the 
elbow.  In light of this objective evidence of right arm 
neuropathy, the veteran should be provided another 
neurological examination to determine whether he has current 
nerve damage of the right shoulder secondary to his service-
connected right shoulder disability.  

The veteran contends that he is unable to secure 
substantially gainful employment as a result of his service-
connected disabilities.  As the preceding decision has 
granted service connection for the veteran's DJD of the 
cervical spine and his headaches as residuals of a head 
injury, the veteran should be afforded a VA examination to 
assess the severity of his service-connected DJD of the 
cervical spine and his service-connected mixed headaches, and 
assess whether his current service-connected disabilities 
preclude him from substantially gainful employment.  
Therefore, the duty to assist requires that the veteran be 
afforded a current VA examination.

The Board also notes that the veteran receives ongoing 
treatment for his various disabilities through VA.  The most 
recent VA treatment records from the VA Medical Center in 
Tucson, Arizona, are dated in April 2007.  Therefore, the RO 
should obtain and associate with the claims file any 
available VA treatment records from this facility dated from 
August 2006 to the present.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain any VA treatment 
records, dating from April 2007 to the 
present, and associate the records with 
the veteran's claims files.

2.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA orthopedic 
examination to assess the nature and 
etiology of any current DDD of the lumbar 
spine and to assess the current severity 
of DJD of the cervical spine.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is also requested 
to review all pertinent records associated 
with the claims files.  Based on the 
medical findings and a review of the 
claims files, the examiner should indicate 
whether it is at least as likely as not 
that the veteran's current DDD of the 
lumbar spine is causally or etiologically 
related to his motorcycle accident in 
service or is otherwise related to 
service.  A clear rationale for all 
opinions should be given, specifically 
addressing the 1978 private treatment 
records indicating back complaints and 
1988 VA treatment records indicating the 
veteran's back problems had their onset in 
1982 as a result of surgery.

In discussing the current severity of the 
veteran's service-connected DJD of the 
cervical spine, the examiner should also 
be requested to specify the range of 
cervical spine motion, in terms of 
degrees, and to identify any objective 
evidence of pain, painful motion, or 
functional loss due to pain.  The extent 
of any weakened movement, excess 
fatigability or incoordination associated 
with the cervical spine disability should 
be specifically assessed.  The examiner 
should also express an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups (if 
the veteran describes flare-ups), and if 
feasible, express this in terms of 
additional limitation of motion during 
flare-ups.  If not feasible, the examiner 
should so state.  Finally, the examiner 
should address how the disability impacts 
on the veteran's employability.  All 
indicated studies should be performed, and 
the rationale for all opinions expressed 
should be provided.

3.  The veteran should also be provided a 
VA gastrointestinal examination to 
determine the nature and etiology of his 
current IBS.  The claims files should be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be asked to provide an 
opinion as to whether it is as least as 
likely as not that any current IBS 
identified on examination is causally 
related to or aggravated by his service-
connected disabilities or medication taken 
for any of these conditions.  The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  
The report of examination should include a 
complete rationale for all opinions 
rendered.

4.  The veteran should also be provided a 
VA neurological examination to determine 
the nature and etiology of any current 
right shoulder nerve damage, if found to 
be present, and to determine the current 
severity of the veteran's service-
connected mixed headaches.  The claims 
files should be made available to the 
examiner for review in connection with the 
examination.  The examiner should be asked 
to provide an opinion as to whether it is 
as least as likely as not that any current 
right shoulder nerve damage identified on 
examination is causally related to or 
aggravated by his service-connected right 
shoulder fracture and dislocation.  The 
term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

In assessing the current severity of the 
veteran's service-connected headaches, the 
examiner should comment on whether the 
veteran has prostrating attacks and the 
frequency of such attacks and whether any 
prostrating attacks are prolonged and 
productive of severe economic 
inadaptability.  The report of examination 
should include a complete rationale for 
all opinions rendered.

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

6.  Thereafter, the RO should adjudicate 
the issue of service connection for DDD of 
the lumbar spine on a de novo basis and 
readjudicate the remaining issues on 
appeal.  If any of the issues on appeal 
remain denied, a supplemental statement of 
the case should be provided to the veteran 
and his representative.  After the veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


